Conviction for receiving and concealing stolen property; punishment, five years in the penitentiary. *Page 326 
A large quantity of valuable ladies' wear was stolen from a store in San Angelo in May, 1929. Mrs. King testified that in June following she rented to appellant a room in Dallas, and that he had a quantity of ladies' dresses which he left with her, asking her to sell such of them as she could. Officers came to the house and got the garments. The owner of the store in San Angelo identified same as his property and as having been stolen in May. Appellant was charged with receiving and concealing the property of an unknown owner. It was shown by the testimony of the grand jury that they were unable to ascertain from whom appellant got the property. He took the stand as a witness in his own behalf and testified that the property belonged to a man named Tuller who got him (appellant) to turn same over to Mrs. King to be sold by her. The jury evidently did not believe appellant's story as to the purpose for which he received the property from Tuller. They had a right to reject his testimony.
We find in the record no bill of exception complaining of any matter of procedure. We think the testimony sufficient to support the verdict.
Finding no error in the record, the judgment will be affirmed.
Affirmed.